       Case 2:20-cv-02295-NJB-MBN Document 63 Filed 04/16/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

MURIEL’S NEW ORLEANS, LLC                                         CIVIL ACTION

VERSUS                                                            NUMBER: 20-2295

STATE FARM FIRE AND CASUALTY COMPANY                              SECTION: “G”(5)

                       ORDER SCHEDULING SETTLEMENT CONFERENCE

        A settlement conference in the above matter is hereby SCHEDULED, by telephone,

for April 22, 2021 at 1:00 p.m. before Magistrate Judge Michael B. North.

        The parties shall be prepared to enter into meaningful and good-faith settlement

negotiations at the conference. Any party participating without authority to negotiate,

or without the ability to contact a client with full and ultimate settlement authority

readily throughout the settlement conference, may be sanctioned.

        Each party shall provide, in confidence, a concise settlement memorandum, which

shall include a brief description of (1) any liability disputes, (2) the key evidence the party

expects to produce at trial, (3) the damages at issue in the case, (4) the party’s settlement

position1 and (5) any other special issues that may have a material bearing upon settlement

discussions (e.g., outstanding liens, particularly contentious litigation history, related

litigation in another forum, etc.). This memorandum shall be submitted at least two (2)

full business days before the conference. The memorandum shall include the case

number, case name, and be no longer than five pages double-spaced. The memorandum

shall be emailed directly to: efile-north@laed.uscourts.gov. The email subject line should

1  “Settlement position” means something more than just an argument about the merits of your case or a
statement concerning the amount or terms of an outstanding demand or offer. For the Court and parties to be
successful in the limited time provided for this settlement conference, you should provide the Court with a
clear understanding of your and your client’s actual evaluation of the case and an idea of where you believe
the case should settle. Lawyers whose cases settle at the conference invariably include this information in
their memoranda.
      Case 2:20-cv-02295-NJB-MBN Document 63 Filed 04/16/21 Page 2 of 2




read: "Settlement Position Paper for [case number] on [date of conference].” Do not

mail hard copies of the settlement memorandum to chambers.                       The settlement

memorandum should also include a personal cell phone number of the lead attorney

for the settlement conference.

       Settlement conferences conducted by this Court are generally scheduled for 2-3

hours and may be one of two or three such sessions in a given day. Consequently, lengthy

joint sessions, opening statements or the demonstrations/presentations typical of some

private mediations will not take place. That is the purpose of the settlement memoranda.

That is also why counsel for the parties are strongly encouraged to engage in preliminary

discussions with an eye toward meaningfully narrowing their dispute(s) before

participating before the Court. Counsel are also advised – and should advise their client(s)

– that during the conference they should expect that the Court will devote substantial time

to separate caucuses with each party and regularly has discussions with counsel alone.

       It is the duty of the Plaintiff(s) to notify this Court if trial is continued or if this case

is settled or otherwise disposed of prior to the date of the scheduled settlement conference,

so that the matter may be removed from the Court’s docket.

       Prior to the conference, the Plaintiff(s) is/are to have made a settlement

proposal; the Defendant(s) is/are to have responded to that demand and are to have

informed the Court of that response.

       New Orleans, Louisiana, this 15th day of                       April                  , 2021.


                                               ____________________________________________________
                                                             MICHAEL B. NORTH
                                                   UNITED STATES MAGISTRATE JUDGE
